*815MEMORANDUM **
We have reviewed the responses to the court’s August 28, 2007 order to show cause, the record, and the opening brief. The district court did not abuse its discretion in denying appellant’s motion to reopen. See School Dist. No. 1J Multnomah County, Or. v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir.1993). Accordingly, we summarily affirm the district court’s order because the questions raised in this appeal are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.